Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-10, 15-19 and 21-29 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Xu et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 15-19 and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE, et al. ("TS 23.502 New N2 based intra AMF Inter NG-RAN node handover procedure,” S2-175294, SA WG2, Meeting # 122, San Jose Del Cabo, Mexico, June 26-30, 2017), hereinafter referred to as (“ZTE”), in view of Xu et al. (US 2020/0154320 A1), and in further view of Youn et al. (US 2018/037684 A1).
Consider claims 1, 15, 25 and 26, ZTE shows and discloses a device {A non-transitory computer readable medium, having computer-executable instructions stored thereon that, when executed by one or more processors}, comprising one or more processors configured to implement a session management function (SMF), wherein the one or more processors are configured to (fig. 4.9.1.2.2-1, Session Management Function ("SMF") inherently comprising hardware processor and associated executable instruction) to: determine an association of an access and mobility management function (AMF) with a first radio access network (RAN) (implicit in ZTE, see item 2 in pg.4, AMF to SMF: Handover request (PDU session ID, Target ID), i.e. the SMF identifies the AMF is associated with the source RAN and/or the target RAN based on receiving said handover request from the AMF, and including identification information of the source RAN and sessions IDs associated with a registered UE, for example; also see item 3 in pg.4, based on the new location info, SMF checks if N2 handover for the indicated PDU session can be accepted, etc., checks if UE has moved out of the service area of the UPF connected to RAN, etc., i.e. the SMF knows the relation between the source RAN, the AMF, and the UPF and therefore checks the new location information, e.g. service area of the target RAN); identify a handover request message received from the first RAN via the AMF (step 2 in fig. 4.9.1.2.2-1; item 2 in pg.4, AMF to SMF: Handover request (PDU session ID, Target ID); identify a request to establish an indirect data forwarding associated with a handover, wherein the request is received from the first RAN via the AMF (steps1-3, in fig. 4.9.1.2.2-1 and corresponding items in pg.4, decision to trigger relocation via N2, etc., PDU session ID indicate a PDU session candidate for N2 handover, etc., SMF checks if N2 handover for the indicated PDU session can be accepted); cause transmission of a modification request message to a protocol data unit (PDU) session anchor (PSA), wherein the modification request message includes a UPF internet protocol (IP) address (Steps 19a-19b in in fig. 4.9.1.2.2-1 and corresponding items in pg.6, SMF to UPF (PSA): N4 Session Modification Request The SMF sends N4 Session Modification Request message to PDU session anchor UPF, UPF (PSA), providing N3 tunnel info of T-RAN or DL tunnel info of T-UPF if T-UPF is selected. UPF (PSA) to SMF: N4 Session Modification Response); and cause transmission of a response addressed to the AMF indicating that the indirect data forwarding is established (steps 3-5 in fig. 4.9.1.2.2-1 and corresponding items in pg.4, UPF selection, etc., N4 Session Establishment Request If the SMF selects a new intermediate UPF, etc., SMF to AMF: PDU Handover Response (PDU session ID, SM N2 info).
However, ZTE fail to specifically disclose cause transmission of a create indirect data forwarding tunnel request message to a source user plane function (UPF).
In the same field of endeavor, Xu et al. show and disclose cause transmission of a create indirect data forwarding tunnel request message to a source user plane function (UPF) (The SMF transmits a create indirect data forwarding tunnel request message to the UPF, sends the indirect data forwarding tunnel information allocated by the T-gNB to the UPF, and requests the UPF to allocate tunnel information used for data forwarding from the S-gNB to the UPF [paragraph]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmits a create indirect data forwarding tunnel request message as taught by Xu et al. in the system of ZTE, in order to support handovers and forward data.
However, ZTE, as modified by Xu et al., fail to specifically disclose a tunnel endpoint identification (TEID), the TEID being associated with the indirect data forwarding.
In the same field of endeavor, Youn et al. show and disclose a tunnel endpoint identification (TEID), the TEID being associated with the indirect data forwarding (for each PDN connection in the message bearer modification request ((if the direct tunnel is not used) the SGSN address(es) and TEID(s) for user traffic for the allowed EPS bearers; If “indirect forwarding” is applicable and the direct tunnel is not used, then the “RABs that are the subject of the data forwarding list” IE contains the source SGSN address(es) and TEID(s) allocated for indirect data forwarding by the source SGSN [paragraphs 588, 651]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to include TEID(s) in modification messaging with regards to indirect data forwarding as taught by Youn et al. in the system of ZTE, as modified by Xu et al., in order to interface communication between different network/entities.
Consider claims 2, 16 and 27, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1, 15 and 26 above, respectively, and in addition, ZTE further discloses wherein the SMF is communicatively coupled to at least one of a first user plane function (UPF) and a second UPF, the first UPF and the second UPF are associated with the handover. (Fig. 4.9.1.2.2-1, showing SMF communicatively coupled to at least source UPF (S-UPF)).
Consider claims 3, 17 and 28, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1, 15 and 26 above, respectively, and in addition, ZTE further discloses wherein the handover request message includes a PDU session ID and a target ID wherein the target ID is associated with a target RAN. (Step 2 in fig. 4.9.1.2.2-1 and corresponding item 2 in pg.4, AMF to SMF: Handover request (POU session ID, Target ID).
Consider claims 4, 18, 29, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1, 15 and 26 above, respectively, and in addition, ZTE further discloses identify a create indirect data forwarding tunnel response from the source UPF. (Steps 4a-4b in fig. 4.9.1.2.2-1 and corresponding items 4a-4b in pg.4, SMF to T-UPF (intermediate): N4 Session Establishment Request, etc., T-UPF (intermediate) to SMF: N4 Session Establishment Response. The T-UPF sends an N4 Session Establishment Response message to the SMF with CN DL tunnel info and UL Tunnel info).
Consider claims 5 and 19, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1 and 15 above, respectively, and in addition, ZTE further discloses wherein the one or more processors are further configured to: identify a handover complete notification received from the AMF; and cause transmission of a handover complete acknowledgment addressed to the AMF (Steps 18 and 20 in fig. 4.9.1.2.2-1).
Consider claims 7 and 21, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1 and 15 above, respectively, and in addition, ZTE further discloses wherein the first RAN is a source RAN associated with the handover, and wherein the one or more processors are further configured to determine a target RAN associated with the handover (Fig. 4.9.1.2.2-1 showing source and target RAN associated with the handover; Item 1, handover required (target ID, source to Target transparent container, etc.).
Consider claims 8 and 22, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 7 and 21 above, respectively, and in addition, ZTE further discloses wherein the one or more processors are further configured to determine a source UPF associated with the source RAN and the target UPF associated with the target RAN. (Step 3 in 4.9.1.2.2-1 and corresponding item in pg.3, based on the new location info, SMF checks if N2 Handover for the indicated POU session can be accepted. The SMF checks also the UPF Selection Criteria according to clause 6.3.3 of TS 23.501 [2]. If UE has moved out of the service area of the UPF connecting to RAN, SMF selects a new intermediate UPF).
Consider claims 9 and 23, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1 and 15 above, respectively, and in addition, ZTE further discloses wherein the one or more processors further configured to: cause to send a create an indirect data forwarding tunnel request message on a first interface to the target UPF; and identify a session establishment response message received from the target UPF. (Step 4a in fig. 4.9.1.2.2-1 and corresponding item in pg.3, SMF to T-UPF (intermediate): N4 Session Establishment Request If the SMF selects a new intermediate UPF, target UPF (T-UPF), for the POU session and if CN Tunnel Info is allocated by the T-UPF, an N4 Session Establishment Request message is sent to the T-UPF, providing Packet detection, enforcement and reporting rules to be installed on the T-UPF. The POU session anchor tunnel info for this POU Session is also provided to the T-UPF).
Consider claims 10 and 24, the combination of ZTE and Xu et al., as modified by Youn et al., shows and discloses the claimed invention as applied to claims 1 and 15 above, respectively, and in addition, ZTE further discloses wherein the one or more processors are further configured to discontinue employment of the indirect data forwarding (Steps 21 a-21 b in fig. and corresponding item in pg.6, SMF to S-UPF (intermediate): N4 Session Release Request If there is a source intermediate UPF, the SMF initiates resource release, after timer in step 6b or 12b expires, by sending an N4 Session Release Request (Release Cause) to source UPF).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641